DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 8/5/2021.
Claims 1-20 are pending, Claims 13-20 are withdrawn, and Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 (a typographical error was made in the restriction requirement dated 6/7/2021, the method is drawn to claims 1-12), in the reply filed on 8/5/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because as noted in the restriction requirement dated 6/7/2021 a serious search burden exists because: a. The inventions are separately classified and have attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.  b. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).  Prior art applicable to one invention may not be applicable to the other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/7/2021.



Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 recites “a joist system” should be a typographical error should read “a hoist system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman (US 2003/0183244 A1) in view of  Casesa et al. (WO 2016/163960 A1) (cited by Applicant) and Bowden (US 6,267,124 B1) (cited by Applicant).
Re claims 1-7 and 9-10, Rossman discloses a method of cleaning one or more components from a reactor chamber (¶ [0005]-[0006]) used to manufacture semiconductor devices (¶ [0004]), comprising: transporting a component (¶ [0005] removing appropriate components) toward a first station (bath of hydrofluoric acid) within a cleaning system, wherein the first tank contains a solution that cleans the component by removing at least a portion of residual materials on the component.   Re claim 2, Regarding a hoist system (see claim objection above), Rossman further discloses a plurality of carriages (ref. 35) from which the crane automatically picks up the components (p. 4 lines 8-17), satisfying the “hoist system” as claimed.  Re claim 6, Rossman further discloses hydrofluoric acid (¶ [0005]). 
Rossman does not teach via an automated crane, placing, via the automated crane, the component into a first tank at the first station; transporting, via the automated crane, the component toward a second station within the cleaning system; placing, via the automated crane, the component into a second tank at the second station, wherein the second tank contains a fluid that rinses the at least a portion of the residual materials removed by the solution; transporting, via the automated crane, the 
However, Casesa teaches it is well-known in the component cleaning art (abstract) to automate cleaning of processing components (abstract, automatic plan for cleaning tyre moulds) including an automated crane (p. 6 lines 1-4 ref. 50), a first station with a first tank (p. 6 lines 1-4 treatment tank 41), a second station with a second tank for rinsing (p. 6 lines 1-4 rinsing tank 42), and a third station for dewatering (p. 6 lines 1-4 dewatering system 45).  Re claim 3, Casesa further discloses heating (p. 4 lines 18-23 heaters). Re claim 4, Casesa further discloses ultrasonic energy p. 4 lines 22-23 ultrasound generators).  Re claim 7, Regarding de-ionized water, the selection of a known material such as “de-ionized water” for “rinsing” is prima facie obvious to one of ordinary skill in the art (see also p. 6 lines 1-4 “dewatering” implying water), in order to remove water soluble cleaning fluids without introducing new contaminants.  Re claim 10, Casesa further discloses wherein the automated crane includes a hook, a clamp, a claw, a frame (inherent in ability to “automatically pick up” some form of frame, hook or claw is required to attach to the components; see also fig. 8 showing crane 50 interacting with translating unit close to tank), a basket, or a bucket for attaching or placing the component (moreover, the mere adaptation of robotic cranes to grip, grab or move components, is well-known in the robotics art).
Regarding, a chamber to blow a gas or air that dries the fluid on the component, Bowden discloses an automated multiple station cleaning system (abstract) with a chamber to blow a gas or air that dries the fluid on the component (col. 1 lines 13-22, col. 7 lines 53-59 blower).   Re claim 5, Bowden further discloses spraying the component (col. 2 lines 18-31 turbulent flow wash…fluid discharge header).  Re claim 9
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Rossman to further include an automated crane and rinsing and drying stations, as suggested by Casesa, in order to automate a manual process and increase throughput (MPEP 2144.04(III)) and to remove the cleaning chemicals and remaining liquid to prepare components for reuse; and to further have the dewatering station include a blower, as suggested by Bowden, in order to remove any remaining liquid to prevent contamination and prepare for reuse.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman (US 2003/0183244 A1) in view of Casesa et al. (WO 2016/163960 A1) (cited by Applicant) and Bowden (US 6,267,124 B1) (cited by Applicant), as applied above, and further in view of Tan (US 2017/0232784 A1) (cited by Applicant).
Re claim 8, Rossman/Casesa/Bowden discloses as shown above but does not disclose measuring the resistivity of de-ionized water, as claimed.  However, Tan discloses it is well-known in the semiconductor part cleaning art (abstract) to measure the resistivity of rinse water to determine impurity levels (¶ [0053]).  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Rossman/Casesa/Bowden to further include measuring the resistivity of the de-ionized rinse water, as suggested by Tan, in order to measure impurities to ensure a thorough clean.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman (US 2003/0183244 A1) in view of Casesa et al. (WO 2016/163960 A1) (cited by Applicant) and Bowden (US 6,267,124 B1) (cited by Applicant), as applied above, and further in view of Boa et al. (US 2013/0037062 A1) (cited by Applicant).
Re claim 11¸Rossman/Casesa/Bowden discloses as shown above, but does not disclose draining at least one of the solution in the first tank or the fluid in the second tank.  However, Bao discloses it is .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman (US 2003/0183244 A1) in view of Casesa et al. (WO 2016/163960 A1) (cited by Applicant) and Bowden (US 6,267,124 B1) (cited by Applicant), as applied above, and further in view of Meissner (US 2013/0233359 A1).
Re claim 12, Rossman/Casesa/Bowden discloses as shown above but does not disclose covering the first tank after placing the component into the first tank or covering the second tank after placing the component into the second tank.  However, Meissner discloses it is well-known in the industrial automated cleaning art (abstract) to cover a tank after placing the component in the tank (¶ [0005], [0035] cover 11 lies on the walls of the cleaning chamber and seals it).  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Rossman/Casesa/Bowden to further include covering the first tank or covering the second tank, as suggested by Meissner, in order to seal the tank and prevent contamination or splashing during cleaning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711